NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
COEUR D’ALENE TRIBE,
Plaintiff-Appellan.t, ~
V.
UNITED STATES,
Defendant-Appellee.
2012-5055
Appeal from the United States Court of Federal
C1ai1ns in case no. 06-CV-940, Judge Edward J. Da1nich.
ON MOTION
ORDER
Coeur d’Alene Tribe moves for a 60-day extension of
time, until April 24, 2012, for the parties to file their
docketing staternents, and until May 24, 2012, for Coeur
d’Alene Tribe to file its principal brief due to settlement
negotiations
Upon consideration thereof,

ooEoR D'ALENE TR1BE v. Us
IT ls 0RDERED THAT:
The motion is granted
l’1AR 02 2012
Date
cc: Mark H. SosnoWsky, Esq.
Stephen R. Terrell, Esq.
s21
2
FoR THE CoURT
/s/ J an H0rbaly
J an Horbaly
Clerk
FlLED
U.S. COUHT 0F APFEALS FOB
THE FEDERA!. ClECUIT
MAR 0 2 2012
. JAN HBRBAL\'
CLEHK